          Case 2:19-cv-00619-LPL Document 25 Filed 01/13/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 STEVEN M. BAILEY,                          )
                                            )        Civil Action No. 19 – 619
                         Petitioner,        )
                                            )
                    v.                      )        Magistrate Judge Lisa Pupo Lenihan
                                            )
 COMMONWEALTH OF                            )
 PENNSYLVANIA,                              )
                                            )
                         Respondent.        )


                                             ORDER

       AND NOW, this 13th day of January, 2021, and for the reasons set forth in the

Memorandum Opinion entered on this day,

       IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus (ECF No. 1) is

DISMISSED for lack of jurisdiction as an unauthorized second or successive petition for writ of

habeas corpus.

       IT IS FURTHER ORDERED that a Certificate of Appealability is DENIED.

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED.

       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Petitioner has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.


                                                             _________________________
                                                             Lisa Pupo Lenihan
                                                             United States Magistrate Judge

Cc:    Counsel of record
       (Via CM/ECF electronic mail)
                                                 1
